MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                    FILED
      this Memorandum Decision shall not be                                Feb 28 2019, 9:35 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                              CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
      the defense of res judicata, collateral                                    and Tax Court

      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Wayne Williams                                           Curtis T. Hill, Jr.
      Michigan City, Indiana                                   Attorney General of Indiana

                                                               Jesse R. Drum
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Wayne Williams,                                          February 28, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-1620
              v.                                               Appeal from the Lake Superior
                                                               Court
      State of Indiana,                                        The Honorable Clarence D.
      Appellee-Plaintiff.                                      Murray, Judge
                                                               Trial Court Cause No.
                                                               45G02-0104-CF-80



      Friedlander, Senior Judge.


[1]   In this appeal, Wayne Williams contends that the trial court erred by denying

      his motion to correct erroneous sentence. He further contends that the trial


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1620 | February 28, 2019             Page 1 of 6
      court erred by failing to address his argument that the prosecuting attorney

      committed perjury in the allegations set forth in the charging information for his

      habitual offender enhancement. For reasons we more fully explain in this

      opinion, we affirm.


[2]   We begin by briefly summarizing the procedural history of this case. On April

      21, 2001, Williams was attending a barbecue held at the home of his wife’s

      nephew, Carlos Green. An altercation ensued. Williams pulled out a gun and

      fired at Green’s chest, a shot which resulted in a fatal wound. For those actions

      and his other actions at that party, Williams was charged by the State with

      Green’s murder, attempted battery by means of a deadly weapon against

      Green’s mother, and the State subsequently alleged him to be an habitual

      offender. After the conclusion of his jury trial, Williams was found guilty of

      voluntary manslaughter and criminal recklessness. He admitted to the habitual

      offender allegation. The trial court sentenced Williams to an aggregate

      sentence of seventy-seven years, and his conviction and sentence were affirmed

      on direct appeal. See Williams v. State, 45A04-0305-CR-242 (Ind. Ct. App. Nov.

      26, 2003), trans. denied.


[3]   Next, Williams sought post-conviction relief, alleging that he had received

      ineffective assistance of trial and appellate counsel and claiming prosecutorial

      and police misconduct. A panel of this court affirmed the post-conviction

      court’s denial of relief, concluding in pertinent part that the police reports and

      other evidence needed to develop his contentions of prosecutorial and police

      misconduct as respects his habitual offender adjudication had been available

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1620 | February 28, 2019   Page 2 of 6
      throughout his trial and appeal. We concluded that his claims had been

      waived. See Williams v. State, 45A03-0701-PC-8 (Ind. Ct. App. Nov. 14, 2007),

      trans. denied.


[4]   Williams then sought permission from this Court to file a Petition for

      Successive Post-Conviction Relief. That request was denied by this Court by an

      order issued on November 9, 2018. See Docket of Cause No. 18A-SP-2377.


[5]   Williams filed a motion to correct erroneous sentence which was denied by the

      trial court. Williams brings this appeal contending that the trial court erred by

      denying his claims. We pause to note that this appears to be an inappropriate

      attempt to circumvent the rules by seeking successive post-conviction relief

      when permission for such has not been granted by this Court.


[6]   Indiana Post-Conviction Rule 1, Section 12 (2015) provides as follows:


              (a) A petitioner may request a second, or successive, Petition for
              Post-Conviction Relief by completing a properly and legibly
              completed Successive Post-Conviction Relief Rule 1 Petition
              Form in substantial compliance with the form appended to this
              Rule. Both the Successive Post-Conviction Relief Rule 1 Petition
              Form and the proposed successive petition for post-conviction
              relief shall be sent to the Clerk of the Indiana Supreme Court,
              Indiana Court of Appeals, and Tax Court.


              (b) The court will authorize the filing of the petition if the
              petitioner establishes a reasonable possibility that the petitioner is
              entitled to post-conviction relief. In making this determination,
              the court may consider applicable law, the petition, and materials
              from the petitioner’s prior appellate and post-conviction


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1620 | February 28, 2019   Page 3 of 6
              proceedings including the record, briefs and court decisions, and
              any other material the court deems relevant.


[7]   Williams had the opportunity to challenge the correctness of the allegations in

      the habitual offender enhancement but instead chose to admit his status after

      his conviction by jury trial. He pleaded guilty to his status as an habitual

      offender, and his subsequent attempts to revive these claims have already been

      deemed waived prior to the current appeal. As such, his claims have been

      decided against him on appellate review. “Res judicata, whether in the form of

      claim preclusion or issue preclusion (also called collateral estoppel), aims to

      prevent repetitious litigation of disputes that are essentially the same, by

      holding a prior final judgment binding against both the original parties and their

      privies.” Becker v. State, 992 N.E.2d 697, 700 (Ind. 2013). Williams’ appeal

      could be subject to dismissal for failure to abide by the procedure for successive

      petitions for post-conviction relief. See Young v. State, 888 N.E.2d 1255, 1257

      (Ind. 2008) (petitioner must follow procedure outlined in P-C.R. 1 (12) for filing

      successive petitions or face possible dismissal of claims).


[8]   Nevertheless, because the trial court denied his claims without dismissing them,

      we address Williams’ allegations in his motion to correct erroneous sentence.


[9]   Indiana Code section 35-38-1-15 (1983) provides as follows about such motions:


              If the convicted person is erroneously sentenced, the mistake
              does not render the sentence void. The sentence shall be
              corrected after written notice is given to the convicted person.
              The convicted person and his counsel must be present when the
              corrected sentence is ordered. A motion to correct sentence must
      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1620 | February 28, 2019   Page 4 of 6
               be in writing and supported by a memorandum of law
               specifically pointing out the defect in the original sentence.


[10]   Our Supreme Court, in Robinson v. State, 805 N.E.2d 783, 785 (Ind. 2004), held

       that the purpose of the statute is to “provide prompt, direct access to an

       uncomplicated legal process for correcting the occasional erroneous or illegal

       sentence.” On review of a trial court’s denial of such a motion, we defer to the

       trial court’s factual findings and review them for an abuse of discretion. Felder

       v. State, 870 N.E.2d 554, 560 (Ind. Ct. App. 2007). We will find an abuse of

       discretion only when the trial court’s decision is against the logic and effect of

       the facts and circumstances before it. Id. The trial court’s legal conclusions, on

       the other hand, are reviewed de novo. Id.


[11]   The Supreme Court opinion in Robinson further informs us that a motion to

       correct an erroneous sentence may only be used to correct sentencing errors that

       are clear on the face of the “judgment imposing sentence.” 805 N.E.2d at 787.

       Any claims requiring consideration of the proceedings before, during, or after

       the trial may not be presented by way of a motion to correct erroneous

       sentence. Id.


[12]   Here, Williams was convicted of voluntary manslaughter, for which he received

       a sentence of forty-five years, enhanced by thirty years due to his habitual

       offender admission and adjudication. He was sentenced to two years executed

       for his conviction of criminal recklessness to be served consecutively to his

       enhanced sentence for voluntary manslaughter. The sentences imposed were

       within the sentencing ranges for those offenses. See Ind. Code § 35-42-1-3
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1620 | February 28, 2019   Page 5 of 6
       (1997) (voluntary manslaughter); Ind. Code § 35-50-2-4 (1995) (fixed term of 30

       years with not more than 20 years added for aggravating circumstances nor

       more than ten years subtracted for mitigating circumstances); Ind. Code § 35-

       50-2-8 (2001) (additional fixed term of no more than thirty years for habitual

       offender adjudication); Ind. Code § 35-42-2-2 (1996) (criminal recklessness);

       Ind. Code § 35-50-2-7 (1999) (fixed term for a Class D felony of one and a half

       years with no more than one and a half years added for aggravating

       circumstances); Ind. Code § 35-50-1-2 (1997) (considerations for consecutive

       sentencing).


[13]   Williams’ claims could be dismissed outright for failure to comply with the

       rules for seeking successive post-conviction relief. Nonetheless, Williams

       pleaded guilty to the habitual offender adjudication. There is nothing apparent

       from the face of Williams’ sentence that would establish the trial court abused

       its discretion by denying his motion to correct erroneous sentence. Further, his

       claims of police and prosecutorial misconduct with respect to his habitual

       offender allegation are foreclosed by res judicata.


[14]   Judgment affirmed.


       Mathias, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1620 | February 28, 2019   Page 6 of 6